PER CURIAM.
Appellant appeals his revocation of community control, probation and sentencing. Based on the undisputed evidence that appellant was away from his residence without permission, contrary to the terms of his community control, we find this is a sufficient basis for the revocation of community control. See Davis v. State, 706 So.2d 1381, 1381 (Fla. 3d DCA 1998); Smith v. State, 705 So.2d 1033, 1034 (Fla. 3d DCA 1998); Porras v. State, 651 So.2d 183, 183 (Fla. 3d DCA 1995). As to the remaining issue of appellant’s sentencing, we find no merit.
Affirmed.